                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 File No. 5:13-CV-66

 DIANA LOUISE HOUCK

                                    PLAINTIFF

                        V.
                                                            MEMORANDUM OF LAW
                                                               IN SUPPORT OF
 LIFESTORE BANK, F.S.A., GRID
                                                           MOTION TO REOPEN CASE
 FINANCIAL SERVICES, INC., and
 SUBSTITUTE TRUSTEE SERVICES,
 INC.

                                DEFENDANTS

COMES NOW Plaintiff, by and through counsel, and respectfully requests that this Court reopen

this case, which was terminated without notice on January 29, 2021. In support of this motion, the

Plaintiff shows this Court the following:

       This case was referred to the Bankruptcy Court of the Western District of North Carolina

by Order dated September 22, 2015. (Doc. 92). The case was referred “for recommended findings

of fact and conclusions of law.” Id. By Order entered February 8, 2018, (Doc. 103) this case was stayed

“pending resolution of the referral of the § 362 claim to the Bankruptcy Court.” Id.

       That Adversary Proceeding in the Bankruptcy Court is No. 15-5028 and that Court entered

findings of fact, conclusions of law and an order granting judgment to the Plaintiff, entered into

this case on October 6, 2020. (Doc. 105). The Defendant in that case filed a notice of appeal, which

was opened in this Court as Case No. 5:20-CV-171. That appeal was voluntarily dismissed by

Order of the Bankruptcy Court, entered December 3, 2020. (Doc. 2, 5:20-CV-171). That case was

terminated the same day.




        Case 5:13-cv-00066-DSC Document 107-1 Filed 03/05/21 Page 1 of 3
       The case sub judice is still stayed pursuant to the February 8, 2018, order. The stay was

never lifted and there has never been a final judgment or an order closing the case. Federal Rule

of Civil Procedures 54 requires a final judgment to be entered in a case for finality. Moreover:

       The text indicates that [28 U.S.C.] § 157 is simply a procedural mechanism
       authorizing a bankruptcy court, upon referral from a district court (1) to hear
       constitutionally core claims to final judgment, subject to appeal in the district court,
       and (2) to recommend findings of fact and conclusions of law to the district court
       in constitutionally non-core matters for de novo review and final judgment by the
       district court.

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 482 (4th Cir. 2015). This is the resolution for

which the stay was entered. Pursuant to the law of this case, the Bankruptcy Court’s final judgment

for Adversary Proceeding No. 15-5028 was not the final judgment for the District case 5:13-CV-

66. There was one final judgment entered previously in this case on February 20, 2014, (Doc. 72)

but that judgment was vacated by Order from the Fourth Circuit. “The judgment of the district

court is vacated[.]” Id., at 487. This vacatur means that no judgment has ever been entered in the

District case at bar. See, Rice v. Alpha Sec., Inc., 556 F. App'x 257, 259-60 (4th Cir. 2014) (holding

that when a nonsuit was vacated, “it ceased to exist, and effectively, it never did”). The Plaintiff is

simply seeking finality in this case, and the Plaintiff believes that requires a final judgment.

WHEREFORE, the Plaintiff respectfully requests that the Court reopen this case to enter an Order

and Final Judgment or for such other and further relief as this Court deems just and fair.

TODAY is March 5, 2021.

                                       COLLUM & PERRY

                               By:     /s/ M. Shane Perry
                                       M. Shane Perry
                                       NC Bar No. 35498
                                       109 W. Statesville Ave.
                                       Mooresville, NC 28115
                                       shane@collumperry.com
                                       Attorney for Plaintiff




        Case 5:13-cv-00066-DSC Document 107-1 Filed 03/05/21 Page 2 of 3
                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                               File No. 5:13-CV-66

DIANA LOUISE HOUCK

                                     PLAINTIFF

                      V.
                                                        MEMORANDUM OF LAW
                                                           IN SUPPORT OF
LIFESTORE BANK, F.S.A., GRID
                                                       MOTION TO REOPEN CASE
FINANCIAL SERVICES, INC., and
SUBSTITUTE TRUSTEE SERVICES,
INC.

                               DEFENDANTS

                                      CERTIFICATE OF SERVICE

I, M. Shane Perry, do hereby certify that the foregoing MEMORANDUM OF LAW IN
SUPPORT OF MOTION TO REOPEN CASE in this action was served electronically through
the CM/ECF system to:

LifeStore Bank, FSA             Grid Financial Services, Inc.    Substitute Trustee Services, Inc.
c/o Andrew Freeman              c/o Robert Mays                  c/o Joseph Vonnegut
Bell, Davis Pitt                Mays Law Firm                    Hutchens Law Firm
100 N. Cherry Str., Ste. 600    21 Battery Park Ave. Ste 201     4317 Ramsey Street
Winston-Salem, NC 27101         Asheville, NC 28801              Fayetteville, NC 28302
afreeman@belldavispitt.com      rmays@mayslawfirmnc.com          Joe.Vonnegut@hutchenslawfirm.com
Attorney for Defendant          Attorney for Defendant           Attorney for Defendant
Lifestore Bank, FSA             Grid Financial Services, Inc.    Substitute Trustee Services

TODAY is March 5, 2021.

                                       COLLUM & PERRY

                               By:     /s/ M. Shane Perry
                                       M. Shane Perry
                                       NC Bar No. 35498
                                       109 W. Statesville Ave.
                                       Mooresville, NC 28115
                                       Telephone: 704-663-4187
                                       Facsimile: 704-663-4178
                                       shane@collumperry.com
                                       Attorney for Plaintiff



       Case 5:13-cv-00066-DSC Document 107-1 Filed 03/05/21 Page 3 of 3
